DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 filed 6/28/20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea), an abstract idea without significantly more. 
Step 1 Statutory Category: Claims 1-18 are directed to systems, claim 19 is directed to a method, and claim 20 is directed to a computer program code on a non-transitory computer readable medium, all of which are statutory classes of invention.    
Step 2A – Prong 1: Judicial Exception Recited: Nevertheless, independent claims 1, 19, and 20 are directed to an abstract idea. The claims are drawn to commercial or legal interactions under certain methods of organizing human activity, or a mental process, specifically dynamic resource allocation based on real-time geographic data, in this case. 
The independent claims recite the following limitations which fall under commercial or legal interactions, under certain methods of organizing human activity, or mental processes: 
receive… historic positional information and category of usage information related to at least one resource interaction system, where said historic positional and category of usage information defines a base positional location and category of usage for the at least one resource interaction system; 
determine a set of parameters associated with the determined base positional location and category of usage, where such parameters are to be used for interactions having characteristics meeting the determined base positional location and category of usage information; 
receive… a proposed interaction… containing geographic information and usage category information associated with the proposed interaction; 
determine whether the geographic information and usage category information associated with the proposed interaction correspond to the base positional location and category of usage for the at least one resource interaction system; and 
if the geographic information and usage category information associated with the proposed interaction correspond to the base positional location and category of usage for the at least one resource interaction system, apply the set of parameter to the interaction to thereby process the interaction.
According to the MPEP 2106.04(a)(2), "Commercial interactions" or "legal interactions" include agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations. Clearly, dynamic resource allocation based on real-time geographic data fall under sales activities or behaviors and business relations, therefore commercial or legal interactions. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a commercial or legal interaction, then it falls within the “Commercial or Legal Interactions” subgrouping of “Certain Methods of Organizing Human Activity” abstract ideas. Accordingly, the claim recites an abstract idea.
According to the MPEP 2106.04(a)(2): “The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea… Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” Examples of mental processes, according to the MPEP 2106.04(a)(2), include: a claim to collecting and comparing known information, which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011). Here, the claims merely are merely dynamically allocating resources based on real-time geographic data, which is similar to collecting information and analyzing it. This is analogous to data analysis, and therefore recites a mental process. If the claim limitations, under the broadest reasonable interpretation, covers performance of the limitations as a mental process, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A – Prong 2: Practical Application: This judicial exception is not integrated into a practical application because the claim as a whole merely describes the concept of dynamic resource allocation based on real-time geographic data uses these additional elements: electronic network, computing platform, memory device, electronic processor, resource interaction system, and requesting system to perform the steps. These additional elements of an electronic network, computing platform, memory device, electronic processor, resource interaction system, and requesting system in these steps are recited at a high-level of generality such that it amounts to more than mere instructions to apply the exception using a generic computer component, and are merely invoked as tools to perform the data comparison. Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Simply implementing the abstract idea on a generic computing environment is not a practical application of the abstract idea, and does not take the claim out of the Mental Process or Commercial or Legal Interactions grouping. The claims are directed to an abstract idea. 
Step 2B – Inventive Concept: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an electronic network, computing platform, memory device, electronic processor, resource interaction system, and requesting system to perform these steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims 2-3, the claims are directed to limitations which serve to limit the historic positional information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of dynamic resource allocation based on real-time geographic data, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 4-7, the claims are directed to limitations which serve to limit the category of usage information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of dynamic resource allocation based on real-time geographic data, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 8-9, the claims are directed to limitations which serve to limit the historical positional information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of dynamic resource allocation based on real-time geographic data, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 10, the claim is directed to limitations which serve to limit the geographic/usage category information corresponding to the base positional location and category of usage. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of dynamic resource allocation based on real-time geographic data, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 11, the claim is directed to limitations which serve to limit by local taxes and/or regulations. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of dynamic resource allocation based on real-time geographic data, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 12, the claim is directed to limitations which serve to limit the historic positional information and category of usage information corresponding to the base positional location and category of usage. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of dynamic resource allocation based on real-time geographic data, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 13-14, the claims are directed to limitations which serve to limit the historical positional information analysis. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of dynamic resource allocation based on real-time geographic data, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 15, the claim is directed to limitations which serve to limit by determining and comparing a geographic location. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of dynamic resource allocation based on real-time geographic data, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claims 16-17, the claims are directed to limitations which serve to limit the authorized usage parameters defining geographic locations. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of dynamic resource allocation based on real-time geographic data, therefore they have no impact on statutory subject matter eligibility.
Regarding dependent claim 18, the claim is directed to limitations which serve to limit by determining a set of parameters and determining a geographic location and receiving historical positional information and category of usage information. These claims neither introduce a new abstract idea nor additional limitations which are significantly more than the abstract idea of dynamic resource allocation based on real-time geographic data, therefore they have no impact on statutory subject matter eligibility.
Therefore, the limitations of the inventions, when viewed individually and in ordered combination, are directed to ineligible subject matter.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Novack (2015/0089585) in view of Cheung (2015/0310434).
Re Claims 1, 19, 20: Novack discloses a system for dynamic resource interaction allocation based on geographic positioning and usage category information associated with a resource interaction system, said system comprising:
a computing platform comprising a memory device storing a plurality of computer instructions, and at least one electronic processor in communication with the memory, wherein the at least one electronic processor is configured to execute the computer instructions to (see [0015] discloses a memory and processor): 
receive, via an electronic network, historic positional information and category of usage information related to at least one resource interaction system, where said historic positional and category of usage information defines a base positional location and category of usage for the at least one resource interaction system (see [0057] discloses location information which represents one or more geographic locations, which could also include historic, [0053] category is authentication factors); 
determine a set of parameters associated with the determined base positional location and category of usage, where such parameters are to be used for interactions having characteristics meeting the determined base positional location and category of usage information (see [0056, 0061, 0085] disclose parameters, [0038] authentication data shows different settings, configurations, definitions, and preferences, [0054] multiple authentication factors used for an authentication score); 
receive, via an electronic network, a proposed interaction from a requesting system containing geographic information and usage category information associated with the proposed interaction (see [0028] receiving a request for authentication is a proposed interaction, see [0061] transaction parameters such as location, time of day, type, etc. and authentication request 134); 
determine whether the geographic information and usage category information associated with the proposed interaction correspond to the base positional location and category of usage for the at least one resource interaction system (see [0029] determines a risk and authentication score associated with transaction); and 
if the geographic information and usage category information associated with the proposed interaction correspond to the base positional location and category of usage for the at least one resource interaction system, apply the set of parameter to the interaction to thereby process the interaction (see [0069, 0071] discloses applying parameters).
However, Novack fails to disclose explicitly the historic positional information. Meanwhile, Cheung discloses:
historic positional information (see [0010] user’s location history). 
From the teaching of Cheung, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Novack’s authentication system with Cheung’ s disclosure of historic positional information because “… it becomes more difficult for merchants or payment service providers to authenticate users who are making payments… because the payment service provider has to bear a higher fraud risk in “card not present” transactions. Therefore, there is a need for a system or method that helps authenticate users in electronic transactions (see Cheung [0004]).” 
Re Claim 2: However, Novack fails to disclose historic positional information explicitly. Meanwhile, Cheung discloses wherein said historic positional information relates to one or more geographic locations where at least one of stored data and/or historic interaction data indicate the one or more geographic locations (see [0010, 0028] user’s location history). 
From the teaching of Cheung, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Novack’s authentication system with Cheung’ s disclosure of historic positional information in order “… to authenticate a user based on the user’s location history (see Cheung Abstract).” 
Re Claim 3: However, Novack fails to disclose historic positional information explicitly. Meanwhile, Cheung discloses wherein said historic positional information relates to one or more geographic locations, wherein said at least one electronic processor is configured to execute the computer instructions to determine the one or more geographic locations based on at least one of stored data and/or historic interaction data indicating the historic positional information (see [0010, 0028] user’s location history). 
From the teaching of Cheung, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Novack’s authentication system with Cheung’ s disclosure of historic positional information in order “… to authenticate a user based on the user’s location history (see Cheung Abstract).” 
Re Claim 4: Novack discloses wherein said category of usage information is based on one or more of stored data and/or historic interaction data (see [0014] storing authentication data).
Re Claim 5: Novack discloses wherein said at least one electronic processor is configured to execute the computer instructions to determine said category of usage information based on one or more of stored data and/or historic interaction data (see [0014] storing authentication data).
Re Claim 6: Novack discloses wherein said category of usage data defines types of interactions that are allowed to occur using the resource interaction system, wherein said at least one electronic processor is configured to execute the computer instructions to control usage of the resource interaction system based on determining whether the current proposed interaction has a corresponding interaction category that matches category of usage information associated with the resource interaction system (see [0046, 0100] matches authentication score or baseline).
Re Claim 7: Novack discloses wherein said at least one electronic processor is configured to execute the computer instructions to at least one of deny and/or send an alert if the current proposed interaction has a corresponding interaction category that does not match category of usage information associated with the resource interaction system (see [0147] notification messages).
Re Claim 8: However, Novack fails to disclose historic positional information explicitly. Meanwhile, Cheung discloses wherein said historic positional information relates to one or more geographic locations where the resource interaction system has been designated for authorized use, wherein said at least one electronic processor is configured to execute the computer instructions to control usage of the resource interaction system based on determining whether a current proposed interaction is at a geographic location corresponding to the one or more geographic locations associated with the historic positional information (see [0010, 0028] user’s location history). 
From the teaching of Cheung, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Novack’s authentication system with Cheung’ s disclosure of historic positional information in order “… to authenticate a user based on the user’s location history (see Cheung Abstract).” 
Re Claim 9: Novack discloses wherein said at least one electronic processor is configured to execute the computer instructions to at least one of deny and/or send an alert if the current proposed interaction is at a geographic location that does not correspond to the one or more geographic locations associated with the historic positional information (see [0070] determine if responses successfully authenticate the user or not).
Re Claim 10: Novack discloses wherein if the geographic information and usage category information associated with the proposed interaction do not correspond to the base positional location and category of usage for the at least one resource interaction system, the interaction is designated for further processing (see [0015] further determining two or more groups of authentication factors).
Re Claim 11: Novack discloses wherein said the set of parameter to the interaction to thereby process the interaction comprises applying local taxes and/or regulations to the interaction based on a location of the requesting system associated with the proposed interaction (see [0037] discloses managing rules).
Re Claim 12: However, Novack fails to disclose historic positional information explicitly. Meanwhile, Cheung discloses wherein said receiving, via an electronic network, historic positional information and category of usage information related to at least one resource interaction system to define a base positional location and category of usage for the at least one resource interaction system is repeated either periodically, semi-continuously or continuously to update the base positional location and category of usage information (see [0028] location history database continuously updated). 
From the teaching of Cheung, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Novack’s authentication system with Cheung’ s disclosure of historic positional information in order “… to authenticate a user based on the user’s location history (see Cheung Abstract).” 
Re Claim 13: However, Novack fails to disclose historic positional information explicitly. Meanwhile, Cheung discloses wherein the historical position information is based on analysis of previous interactions associated with the resource interaction system, where such interactions indicate geographic locations where the resource interaction system has been used in the past (see [0028] location history of user 105 analyzed to determine user 105’s routines).
From the teaching of Cheung, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Novack’s authentication system with Cheung’ s disclosure of historic positional information in order “… to authenticate a user based on the user’s location history (see Cheung Abstract).” 
Re Claim 14: However, Novack fails to disclose historic positional information explicitly. Meanwhile, Cheung discloses wherein the historical position information is based on analysis of previous interactions associated with the resource interaction system, where such interactions indicate geographic locations from which the resource interaction system has received requests for interactions (see [0028] location history of user 105 analyzed to determine user 105’s routines).
From the teaching of Cheung, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Novack’s authentication system with Cheung’ s disclosure of historic positional information in order “… to authenticate a user based on the user’s location history (see Cheung Abstract).” 
Re Claim 15: Novack discloses wherein said at least one electronic processor is configured to execute the computer instructions to: receive a request from a requesting system to perform an interaction with the resource interaction system (see [0028] receiving a request for authentication is a proposed interaction); determine a geographic location associated with the requesting system (see [0043] data defining geographic locations); and control usage of the resource interaction system with the requesting system based on authorized usage parameters associated with the geographic location associated with the requesting system and the current positional information of the resource interaction system.
However, Novack fails to disclose the historic positional information. Meanwhile, Cheung discloses:
compare the geographic location associated with the requesting system with the historical position information associated with the resource interaction system (see [0044] compare user device 110’s recent location history with user 105’s routines during same period of time).
From the teaching of Cheung, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Novack’s authentication system with Cheung’ s disclosure of historic positional information in order “… to authenticate a user based on the user’s location history (see Cheung Abstract).” 
Re Claim 16: Novack discloses wherein the authorized usage parameters define geographic locations where the resource interaction system can receive and fulfill requests from, and wherein said at least one electronic processor is configured to execute the computer instructions to control usage of the resource interaction system, such that if the geographic location associated with the requesting system is not a geographic location allowed in the authorized usage parameters, an interaction between the requesting system and the resource interaction system is denied (see [0070] determine if responses successfully authenticate the user or not).
Re Claim 17: Novack discloses wherein the authorized usage parameters define geographic locations where the resource interaction system can be located in order to receive and fulfill requests, and wherein said at least one electronic processor is configured to execute the computer instructions to control usage of the resource interaction system, such that if the current geographic location associated with the resource interaction system is not a geographic location allowed in the authorized usage parameters, an interaction between the requesting system and the resource interaction system is denied (see [0070] determine if responses successfully authenticate the user or not).
Re Claim 18: Novack discloses wherein said at least one electronic processor is configured to execute the computer instructions to: receive historic positional information and category of usage information associated with interactions between the resource interaction system and one or more requesting systems (see [0057] discloses location information which represents one or more geographic locations, which could also include historic, [0053] category is authentication factors); determine a geographic location associated with the one or more requesting systems (see [0057] discloses location information which represents one or more geographic locations, which could also include historic, [0053] category is authentication factors); determine a category of usage associated with the requests from the one or more requesting systems (see [0029] determines a risk and authentication score associated with transaction); determine a set of parameters associated with the determined geographic location and category of usage associated with the request, where such parameters are to be used for interactions with the one or more requesting systems (see [0056, 0061, 0085] disclose parameters).
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cardoso (Framework for Collecting and Processing Georeferencing Data, NPL) was found to be the most pertinent NPL prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                   
/Fawaad Haider/
Examiner, Art Unit 3687 


/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691